       Case 1:16-cv-02991-ELR Document 207 Filed 02/18/20 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                                                  Lead Case No.
                                                  1:16-cv-2991-ELR
IN RE TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC                                 Individual Case No.
                                                  1:16-cv-3364-ELR
_____________________________________

  TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC’S SECOND
             AMENDMENT TO ITS COMPLAINT
      Pursuant to Fed. R. Civ. P. 71.1(f) and the Court’s February 4, 2020 Order

(Doc. 94), Plaintiff Transcontinental Gas Pipe Line Company, LLC (“Transco”)

amends its Complaint in the above-captioned case to replace every instance of

“Handy Land & Timber, L.P.” with “Handy Land & Timber, L.L.L.P.,” including

in the case caption and on Exhibit B.

      Except as expressly set forth herein, Transco incorporates by reference under

LR 15.1, NDGa all other provisions in Transco’s operative Complaint, which

provisions shall remain as presently of record.



                             [signatures on next page]
      Case 1:16-cv-02991-ELR Document 207 Filed 02/18/20 Page 2 of 3




     Respectfully submitted this February 18, 2020.


                               By: /s/ Phil Sandick
                                   Nowell D. Berreth
ALSTON & BIRD LLP                  Georgia Bar No. 055099
One Atlantic Center                W. Clay Massey
1201 West Peachtree St             Georgia Bar No. 476133
Atlanta, GA 30309                  Phil Sandick
Telephone: 404-881-7000            Georgia Bar No. 217486
Facsimile: 404-881-7777
                                    Counsel for Plaintiff
                                    Transcontinental Gas Pipe Line Company,
                                    LLC




                                      2
       Case 1:16-cv-02991-ELR Document 207 Filed 02/18/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on February 18, 2020 I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to any filing users who may have

entered an appearance in this action.


                                  By: /s/ Phil Sandick
                                      Nowell D. Berreth
ALSTON & BIRD LLP                     Georgia Bar No. 055099
One Atlantic Center                   W. Clay Massey
1201 West Peachtree St                Georgia Bar No. 476133
Atlanta, GA 30309                     Phil Sandick
Telephone: 404-881-7000               Georgia Bar No. 217486
Facsimile: 404-881-7777
                                        Counsel for Transcontinental Gas Pipe
                                        Line Company, LLC




                                          3
